


Exhibit 10.1.2

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

AGREEMENT made as of the 7th day of April, 1994 and as amended through         
October 2002, between THE DOE RUN RESOURCES CORPORATION, a New York corporation,
doing business in Missouri under the trade name “The Doe Run Company”  (herein
called the “Company”), with its principal office at 1801 Park 270 Drive, St.
Louis, Missouri 63146 and Marvin K. Kaiser (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employee has for some years been employed by the Company or a
predecessor, and Company desires to continue to employee the Employee and
Employee desires to continue to be employed by the Company, all on the terms
hereof;

 

In consideration of the mutual covenants herein contained, it is hereby agreed
as follows:

 

1.                                       Terms and Duties.

 

Commencing on the date of this Agreement and continuing through October 31,
2005, unless sooner terminated or extended as herein provided (the “Employment
Term”), the company shall continue to employ the Employee as its Executive Vice
President, Chief Financial and Administrative Officer.  During the Employment
Term the Employee shall continue to devote all of his business time and his best
efforts to the business of the Company, and its subsidiaries, as may be
necessary to perform his

 

1

--------------------------------------------------------------------------------


 

duties hereunder, in accordance with the policies, procedures, business plans
and budgets from time to time established by the Board of  Directors, and
Chairman of the Board and the President  and shall not have any other business
affiliations.  Employee hereby accepts continued employment hereunder.

 

2.                                       Compensation.

 

In full compensation for the services to be rendered by the Employee to the
Company and its subsidiaries hereunder, during the Employment Term, the Company
will pay the Employee, and the Employee shall accept:

 

(a)                                  a basic annual salary of $275,000.00 for
each employment year of the Employment Term payable in installments not less
frequently than monthly, and increased as the Board of Directors may, from time
to time, determine in its discretion; plus

 

(b)                                 an annual stay bonus of 50% of then current
annual base salary (a “Stay Bonus”) earned on October 31, 2002 October 31, 2003,
October 31, 2004 and October 31, 2005 (each a “Bonus Date”) payable on each of
November 1, 2002, November 1, 2003, November 1, 2004, and November 1, 2005
provided, however, that you must continue your employment with the Company
through a Bonus Date to be entitled to a Stay Bonus payment on such Bonus Date,
provided that if you are dismissed from your employment without cause at any
point prior to payment in full of such Stay Bonus, you will be entitled to a pro
rata portion of the unpaid Stay Bonus with respect to the fiscal year of your
dismissal. Notwithstanding any provision herein, your Stay Bonuses shall be in
lieu of any bonus to which you would otherwise be entitled

 

2

--------------------------------------------------------------------------------


 

with respect to the fiscal years for which the Stay Bonus is paid, provided that
the Company’s Board of Directors may, from time to time and in its sole
discretion, award additional bonuses. Notwithstanding any provision in this
Agreement, the Company shall defer payment to Employee of a bonus where payment
of such bonus would violate any other agreement between the Company and any
lender of the Company, or in the event that or any other agreement between the
Company and any lender of the Company limits the aggregate amount that the
Company may pay as bonuses, net worth appreciation payments, profit sharing
payments or other payments of similar nature (“Restricted Payments”) during any
period.

 

(c)                                  such additional amounts, if any, as the
Board of Directors of the Company may determine from time to time in its
discretion.

 

(d)                                 if you elect to retire from the Company on
or before November 1, 2005 you will be entitled to health benefits specified and
your SERP benefit will be adjusted to the amount your benefit would have been if
you had elected to retire December 1, 2001 under the Early Retirement Incentive
for SEMO, Herculaneum and Corporate Office Salaried Employees offered by the
Company in October, 2001.

 

3.                                       Place of Employment.

 

The Employee’s regular place of employment during the Employment Term shall be
at the principal executive office of the Company  in the St. Louis, Missouri
metropolitan area.  The Employee’s regular place of employment during the
Employment Term shall be at the principal executive office of the Company in the
St. Louis,

 

3

--------------------------------------------------------------------------------


 

Missouri metropolitan area.  The Employee may not be required to relocate
without his consent.

 

4.                                       Travel: Expenses.

 

The Employee shall engage in such travel as may reasonably be required in
connection with the performance of his duties, in accordance with prior
practice.

 

All reasonable travel and other expenses incurred by the Employee (in accordance
with the policies of the Company established from time to time) in carrying out
his duties hereunder will be reimbursed by the Company on presentation of it of
expense accounts and appropriate documentation in accordance with the customary
procedures of the Company for reimbursement of executive expenses.  The Employee
shall be entitled to a travel expense advance in the discretion of the Company
when anticipated travel warrants such advance.

 

5.                                       Early Termination of Employment Term on
Disability or Death.

 

(a)                                  If during the Employment Term, the Employee
fails because of illness or other incapacity (including incapacity because of
substance abuse) to render the Company the services required of him hereunder
for a period of two months (during which the Company shall continue the
Employee’s compensation at the rates herein provided), the Company may, in its
discretion, give one month notice of termination of the Employment Term (during
which the Employee’s compensation shall likewise be continued), and if the
Employee shall not resume full performance of his duties within such one month
period, the employment Term shall terminate at the expiration thereof,

 

4

--------------------------------------------------------------------------------


 

provided that  any such termination shall not affect the right of the Employee
(or his estate) to continue to receive benefits under  any disability insurance
plan or program covering the Employee which is in effect at the date of
termination, and further provided that if any such termination shall be during a
fiscal year and the Company shall not have a net loss before income taxes
determined as provided in paragraph 2(b) for such fiscal year, the Employee
shall be entitled to a pro-rata portion of the minimum bonus of such year based
on the number of full months worked by him such year.

 

(b)                           The Employment Term shall end upon the death of
the Employee, provided that (i) if the Employee shall die during a fiscal year,
and the Company shall not have a net loss, determined as provided in paragraph
2(b), for such fiscal year, the Employee shall be entitled to a pro-rata portion
of the minimum bonus for such year, based on the number of full months worked by
him during such year.

 

6.                                       Vacation.

 

During the Employment Term, the Employee shall be entitled to 4 weeks vacation,
to be taken at such time or times as shall be mutually convenient to the Company
and Employee (but not more than two weeks consecutively except as may be
specifically approved by the President).  Unused vacation shall not accumulate
from year to year.

 

7.                                       Confidentially: Competition.

 

(a)  For the purposes hereof, all confidential information about the business
and affairs of the Company (including, without limitation, business plans,
financial and marketing information and information about its secrets and
machinery,

 

5

--------------------------------------------------------------------------------


 

designs, plans, patterns and specifications, formulae, processes, inventions and
discoveries, and names of suppliers and customers and nature of dealings with
them) constitute “Company Confidential Information.”  For some years, the
Employee has been a senior officer of the Company or a predecessor.  He
acknowledges that he has in the past had, and will continue to have, access to
and knowledge of Company Confidential Information, and that improper use or
revelation of same by the Employee during or after the termination of his
employment by the Company could cause serious injury to the business of the
Company.  Accordingly, the Employee agrees that he will forever keep secret and
inviolate all Company Confidential Information which shall have come or shall
hereafter come into his possession, and that he will not use the same for his
own private benefit, or directly or indirectly for the benefit of others, and
that he will not disclose such Company Confidential Information to any other
person.

 

(b)                                 During the Employment Term, the Employee
will not (whether as an officer, director, partner, proprietor, investor,
associate, employee, consultant, adviser, public relations or advertising
representative or otherwise), directly or indirectly, be engaged in any aspect
of the business of lead mining, milling, recycling or sale within the
continental United States (which the parties acknowledge is the Company’s
trading area).   For purposes of the preceding sentence, the Employee shall be
deemed to be engaged in any business which any person for whom he shall perform
services is engaged.  Nothing herein contained shall be deemed to prohibit the
Employee from owning, as a passive investment, a security of any issuer which is
not a supplier, vendor; customer or competitor of the Company.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Within the terms of this Agreement, it is
intended to limit disclosure and competition by the Employee to the maximum
extent permitted by law.  If it shall be finally determined by any court of
competent jurisdiction ruling on this Agreement that the scope or duration of
any limitation contained in this paragraph 7 is too extensive to be legally
enforceable, then the parties hereby agree that the scope and duration (not
greater than that provided for herein) of such limitation shall be the maximum
scope and duration which shall be legally enforceable and the Employee hereby
consents to the enforcement of such limitation as so modified.

 

(d)                                 The Employee acknowledges that any violation
by him of the provisions of this paragraph 7 could cause serious and irreparable
damages to the Company.  He further acknowledges that it might not be possible
to measure such damages in money.  Accordingly, the Employee further
acknowledges that, in the event of a breach or threatened breach by him of the
provision of this paragraph 7, the Company may seek in addition to any other
rights or remedies, including money damages, an injunction or restraining order,
restraining the Employee from doing or continuing to do or perform any acts
constituting such breach or threatened breach.

 

8.                                       Employee’s Inventions.

 

The Employee agrees to assign and transfer to the Company, its successors and
assigns, his entire right, title and interest in and to any or all inventions,
designs, discoveries and improvements which he may make, either solely or
jointly with others, during the Employment Term hereunder and for a period of
one (1) year thereafter, which relate in any way to the business or products of
the Company, together with all

 

7

--------------------------------------------------------------------------------


 

rights to letters patent which may be granted thereon.  Immediately upon making
any intentions,  designs, discoveries or improvements, the Employee shall notify
the Company and, without further compensation, shall executive and deliver to
the Company such documents as may be necessary to prepare or prosecute
applications for patents upon such inventions, designs, discoveries and
improvements, and shall assign and transfer to the Company his entire right,
title and interest therein.  The Company shall pay all expenses involved in
carrying out the provisions of this paragraph 8.

 

9.                                       Benefits.

 

The Company agrees to provide to the Employee during the Employment Term the
retirement plan, 401(k) Savings Plan, medical, hospitalization, dental, life and
AD&D and disability coverage, as well as the executive auto allowance program
and other benefits as provided to the Employee on October 1, 2002.

 

10.                                 Employee’s Representation

 

Employee hereby represents to the Company that he has full right and power to
enter into his Agreement and carry out his duties hereunder, and that same will
not constitute a breach of or default under any employment, confidentiality,
non-competition or other agreement by which he may be bound.

 

8

--------------------------------------------------------------------------------


 

11.                                 Indemnification.

 

The Corporation shall defend, indemnify, and hold harmless Marvin K. Kaiser (and
his heirs and personal representatives) from and against any and all
proceedings, whether civil or criminal, judgments, liabilities, claims, demands,
damages, amounts paid in settlement, fines, penalties, punitive damages,
actions, causes of action of any type or kind whatsoever, suits, losses,
attorneys’ fees, costs, and expenses arising out of, in connection with, or in
any way related to his serving or having served as an officer  of the
Corporation or, at the request of the Corporation, as a director, officer,
employee, or other agent of any other organization, including any other
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise, even if the proceedings, judgments, liabilities, claims, demands,
damages, amounts paid in settlement, fines, penalties, punitive damages,
actions, causes of action, suits, losses, attorneys’ fees, costs, and expenses
are alleged to be caused by, including but not limited to the negligence,
carelessness, recklessness, gross negligence, acts, errors, and omissions,
misfeasance, malfeasance, or fault of Marvin K. Kaiser, whether alleged to be
acting individually or in combination with other persons or entities, or caused
by, including but not limited to the negligence, carelessness, recklessness,
gross negligence, acts, errors, and omissions, misfeasance, malfeasance, or
fault of Marvin K. Kaiser, whether acting individually or in combination with
other persons or entities, provided that in the case of criminal actions or
proceedings, Marvin K. Kaiser had no reasonable cause to believe that his
conduct was unlawful.  Further, the terms of this indemnification provision are
retroactive and apply against any and all proceedings, whether civil or
criminal, judgments, liabilities, claims, demands, damages, amounts paid in
settlement,

 

9

--------------------------------------------------------------------------------


 

fines, penalties, punitive damages, actions, causes of action, suits, losses,
attorneys’ fees, costs, and expenses regardless of the time of occurrence. 
Further, this indemnification survives the termination of this Executive
Employment Agreement.

 

12.                                 Default by Employee.

 

If the Employee shall:

 

(i)                                     commit an act of dishonesty against the
Company or fraud upon the Company; or

 

(ii)                                  breach his obligations under this
Agreement and fail to cure such breach within five (5) days after written notice
thereof;  or

 

(iii)                               be convicted of a crime involving moral
turpitude; or

 

(iv)                              fail or neglect diligently to perform his
duties hereunder and continue in his failure after written notice;

 

then, and in any such case, the Company may terminate the employment of the
Employee hereunder and, in the event of any such termination, the Employee shall
no longer have any right to any and all benefits (including future salary
payments), which would otherwise have accrued after such termination.

 

13.                                 Automatic Renewal.

 

This Agreement shall automatically renew and be extended from year to year upon
the expiration of the Employment Term (as extended if extended) unless
terminated by either party by written notice given to the other at least three
months prior to its termination date.  If any such notice shall be given, this
Agreement shall terminate on the next succeeding October 31.

 

10

--------------------------------------------------------------------------------


 

14.                                 Successors.

 

The rights, benefits, duties and obligation under this Agreement shall inure to
and be binding upon the Company, its successors and assigns and upon the
Employee and his legal representative, legatees and heirs.  It is specifically
understood, however, that this Agreement may not be transferred or assigned by
the Employee.  The Company may assign any of its rights and obligations
hereunder to any subsidiary or affiliate of the Company, or by written
instruction to a successor or surviving corporation resulting from a merger,
consolidation, sale of assets or stock, or other corporate reorganization, on
condition that he assignee shall assume all the Company’s obligation hereunder
(but nevertheless the Company shall remain liable hereunder) and it is agreed
that such successor or surviving corporation shall continue to be obligated to
perform the provisions of this Agreement.

 

15.                                 Notices

 

Notices hereunder shall be in writing and shall be sent by telegraph or by
certified or registered mail, telecopy, or recognized overnight delivery service
(such as Federal Express) prepaid as follows:

 

To Employee:

 

To Company:

 

 

 

Marvin K. Kaiser

 

The Doe Run Resources Corporation

4554 Pershing Place

 

1801 Park 270 Drive

St. Louis, MO 63108

 

St. Louis, Missouri 63146

 

 

Attention: President

 

11

--------------------------------------------------------------------------------


 

 

 

with copies to:

 

 

The Renco Group, Inc

 

 

30 Rockefeller Plaza

 

 

42nd Floor

 

 

New York, NY 10111

 

and shall be deemed to have given when telecopied to the address or three days
after placed in the mail or the second business day following delivery to a
recognized overnight delivery service (such as Federal Express) or a telegraph
company, prepaid and properly addressed.  Notices to the Employee may also be
delivered to him personally.   Notices of change of address shall be given as
provided above, but shall be effective only when actually received.

 

16.                                 Waivers.

 

The failure of either party to insist upon the strict performance of any of the
terms, conditions, and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions of this Agreement on the part of the Company, shall be effective for
any purposes whatsoever unless such waiver is in writing and signed by the
Company.

 

12

--------------------------------------------------------------------------------


 

17.                                 Entire Agreement; Governing Law.

 

There are no oral or written understandings concerning the Employee’s employment
outside of this Agreement and the separate Net Worth Appreciation Agreement
between the Company the Employee.  This Agreement may not be modified except by
a writing signed by the parties hereto.  This Agreement supersedes any and all
prior employment agreements or understandings.  This Agreement is made under,
and shall be construed in accordance with, the laws of the State of Missouri,
applicable to agreements to be performed wholly within that state.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

 

 

THE DOE RUN RESOURCES CORPORATION

Attest:

doing business as THE DOE RUN COMPANY

 

 

 

 

 

 

By:

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marvin K. Kaiser, Employee

 

13

--------------------------------------------------------------------------------
